Case 7:18-cv-10204-PMH Document 94-2 Filed 07/03/19 Page 1 of 3

Exhibit M
Case 7:18-cv-10204-PMH Document 94-2 Filed 07/03/19 Page 2 of 3

CERTIFICATE OF CONVICTION

STATE OF NEW YORK HAVERSTRAW TOWN COURT
ROCKLAND COUNTY CRIMINAL PART

 

PEOPLE OF THE STATE OF NEW YORK
vs.

NAFTALI KLEIN; Defendant

CASE NO: 18020118

 

Date of Birth: / f/f

Date of Arrest: 01/08/2018
Conviction Date: 04/29/2019
Disposition Date: Ad

Section Section Ticket No &

 

Charged Disposed Description Disposition Fine Civil-Fee Surcha
VOP VOP
130-22de _130-22de _ No Permit/No CO Fine 3000.00 0,00 0.00

 

Upon a proper request for an official statement of conviction,
I certify that the above named defendant having appeared before
this court was charged as shown above. Each of the charges was
disposed of as indicated.

Dated: The 3rd day of June 2019

 

Hon. IS K. Grant

NOTE: A copy of the request will be filed with this certificate
in the case records.

CAUTION: This information must not be divulged if the case is
sealed or where the defendant has been adjudicated a youthful
offender. -

Copies: Court, Defendant, Agency, DA
Case 7:18-cv-10204-PMH Document 94-2 Filed 07/03/19 Page 3 of 3

CERTIFICATE OF CONVICTION

STATE OF NEW YORK HAVERSTRAW TOWN COURT
ROCKLAND COUNTY CRIMINAL PART

 

PEOPLE OF THE STATE OF NEW YORK
VS.

NAFTALI KLEIN; Defendant

CASE NO: 18010040

 

Date of Birth: / f
Date of Arrest: 12/22/2018
Conviction Date: 04/29/2019

 

Disposition Date: / f
Section Section Ticket No &
Charged Disposed Description Disposition Fine Civil-Fee Surcha
VOP VOP
130.2215 130.22 15 Fail Comply Stop Ord Fine 750.00 0.00 0.00

 

Upon a proper request for an official statement of conviction,
I certify that the above named defendant having appeared before
this court was charged as shown above. Each of the charges was
disposed of as indicated.

Dated: The 3rd day of June 2019

CHon. ohn K. Grant

NOTE: A copy of the request will be filed with this certificate
in the case records.

CAUTION: This information must not be divulged if the case is

sealed or where the defendant has been adjudicated a youthful
offender.

Copies: Court, Defendant, Agency, DA
